Citation Nr: 0716751	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder secondary to the service connected 
bilateral pes planus and bilateral ankle disabilities.

2.  Entitlement to service connection for a back disability 
secondary to the service connected bilateral pes planus and 
bilateral ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from March 1974 to March 1976 and 
October to December 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that due to his service-connected 
orthopedic disabilities of the lower extremities he has 
developed psychiatric and back disorders.  VA outpatient 
records dated in January 2005 noted that the veteran 
complained of depression secondary to his orthopedic 
disabilities.  He had a positive screen for depression but it 
was determined that he did not meet the criteria for a 
diagnosis of major depression.  However, a mood disorder was 
diagnosed on Axis I.  Other disorders, including a bipolar 
disorder were to be ruled out, presumably following further 
review.  Further medical opinion is needed.

VA mental health records also show that the veteran has 
continuously complained of back pain.  In August 2003, he was 
issued shoe inserts which reportedly reduced his back pain.  
A medical examination has not been scheduled to help 
determine the etiology of his back pain.  In light of the 
veteran's medical history, further medical examination and 
opinion is needed.  

In July 2005, the veteran indicated that he was receiving 
medical care at the VA facility in Montrose, New York.  
Current records should be requested for review prior to entry 
of an opinion.

Service connection has been granted, in pertinent part, for a 
bilateral foot disorder, rated 50 percent disabling and 
arthritis of each ankle individually rated 10 percent 
disabling.

The case is REMANDED to the RO for the following 
developments:

1.  The RO/AMC should make arrangements 
for all recent treatment records of all 
back and psychiatric pathology to be 
gathered for review prior to entry of the 
opinion below including any records from 
the Franklin D. Roosevelt Montrose Campus 
of the VA Hudson Valley Healthcare System 
in New York.  Also obtained should be any 
records of treatment of the service 
connected disabilities of the feet or 
ankles.

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of the psychiatric 
disorders.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran has a chronic 
psychiatric disorder caused or aggravated 
by the service connected bilateral foot 
and/or bilateral ankle disabilities.  See 
Allen v. Brown, 7 Vet. App. 430 (1995).  
A complete rational for any opinion 
expressed should be included in the 
report.      

3.  An appropriate VA examination should 
be conducted to determine the nature, and 
etiology of the back disability 
manifested by pain.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran has a chronic back disability 
caused or aggravated by the service 
connected bilateral foot and/or bilateral 
ankle disabilities.  See Allen v. Brown, 
7 Vet. App. 430 (1995).  A complete 
rational for any opinion expressed should 
be included in the report.      

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




